Citation Nr: 1725565	
Decision Date: 07/06/17    Archive Date: 07/18/17

DOCKET NO.  15-13 654	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for squamous cell carcinoma (claimed as multiple skin carcinoma on scalp), to include as related to herbicide agent exposure.

2.  Entitlement to service connection for squamous cell carcinoma (claimed as multiple skin carcinoma on scalp), to include as related to herbicide agent exposure, and to include as secondary to service-connected disabilities.


REPRESENTATION

Veteran represented by:	The American Legion


ATTORNEY FOR THE BOARD

I. Cannaday, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army from January 1958 to December 1959, from January 1960 to December 1970, and from August 1971 to March 1981.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a July 2014 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Additional evidence has been associated with the claims file since the March 2015 Statement of the Case (SOC).  The evidence includes VA treatment records, which were not previously considered by the agency of original jurisdiction (AOJ).  A Supplemental Statement of the Case (SSOC) was not issued, and the Veteran did not submit a waiver of the AOJ's initial consideration of that evidence.  However, as this decision remands the underlying merits of the claim of entitlement to service connection for squamous cell carcinoma for further development, the AOJ will have the opportunity to consider the new evidence on remand.  See 38 C.F.R. §§ 20.1304, 19.37 (b). 

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).

The issue of entitlement to service connection for squamous cell carcinoma is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).

FINDINGS OF FACT

1.  In a May 2013 rating decision, the AOJ denied service connection for squamous cell carcinoma.  The Veteran did not file a Notice of Disagreement (NOD) with the decision, or submit new and material evidence within the one-year period.

2.  The evidence received since the May 2013 rating decision, by itself, or in conjunction with previously considered evidence, relates to an unestablished fact necessary to substantiate the underlying claim.


CONCLUSIONS OF LAW

1.  The May 2013 rating decision denying service connection for squamous cell carcinoma is final.  38 U.S.C.A. § 7015 (c); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013).

2.  New and material evidence has been received sufficient to reopen the claim for service connection for squamous cell carcinoma.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156 (a) (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In order to reopen a claim that has been denied by a final decision, a claimant must present new and material evidence.  38 U.S.C.A. § 5108 (West 2014); 38 C.F.R. § 3.156 (a) (2016).  The Board has a jurisdictional responsibility to determine whether a claim should or should not be reopened.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001).  In other words, new and material evidence is jurisdictional and without it, the Board has no jurisdiction to adjudicate the merits de novo.  McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  Therefore, the Board must conduct a new and material evidence analysis regardless of whether or not the AOJ has previously found in favor of reopening a claim.

In a May 2013 rating decision, the AOJ denied the Veteran's claim for service connection for squamous cell carcinoma, finding that service records failed to show any complaints, treatments, or diagnosis for the claimed condition.  Further, the AOJ noted that the April 2013 examiner opined that the Veteran's squamous cell carcinoma was less likely than not (less than 50 percent probability) incurred in or caused by the claimed in-service injury, event, or illness.  The Veteran was notified of this decision and of his appellate rights, but he did not submit an NOD or submit new and material evidence within the one-year period.  Therefore, the May 2013 rating decision is final.  See 38 U.S.C.A. § 7105 (c); 38 C.F.R. §§ 3.156 (b), 20.1103.

At the time of the May 2013 rating decision, the evidence of record included the Veteran's service treatment records, VA treatment records, and an April 2013 VA Disability Benefit's Questionnaire Skin Diseases examination with a medical opinion.

The evidence received since the May 2013 rating decision includes a lay statement from the Veteran indicating that he had the claimed skin condition many years before his diagnosis by VA.  See October 2014 NOD.  The evidence further includes new lesions near the Veteran's scalp and ears.  See March 2015 VA treatment record, January 2015 VA treatment record.

The Board finds that the evidence received since the May 2013 rating decision includes evidence that is both new and material to the claim.  

For purposes of reopening a claim, the credibility of newly submitted evidence is generally presumed.  See Justus v. Principi, 3 Vet. App. 510, 513 (1992).  The above-cited evidence was not previously considered by the RO and relates to an unestablished fact necessary to substantiate the claim, namely that the Veteran has a current diagnosis that may be causally related to an in-service event or injury.  As such, the evidence could reasonably substantiate the claim were it to be reopened by triggering VA's duty to assist.  Shade v. Shinseki, 24 Vet. App. 110, 117-18 (2010).  Thus, the Board finds that this evidence is both new and material, and the claim for service connection for squamous cell carcinoma is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for squamous cell carcinoma is reopened.


REMAND

Unfortunately, a remand is required in this case for the issue on appeal.  Although the Board sincerely regrets the additional delay, it is necessary to ensure that there is a complete record upon which to decide the Veteran's claim so that the Veteran is afforded every possible consideration.

The Veteran was afforded an April 2013 VA examination for his skin lesions.  At that examination, the examiner noted that the Veteran was diagnosed with squamous cell carcinoma in November 2012, actinic keratosis in May 2009, and seborrheic keratosis in April 2013.  The examiner opined that it is less likely as not that his current skin condition was incurred in or caused by the claimed in-service injury, event, or illness.  In so finding, the examiner noted that the skin lesions of this Veteran were caused by prolonged and heavy sun exposure during his lifetime.  The examiner stated that the Veteran's skin type predisposes him for skin damage by the sun, development of the actinic keratosis, and eventually squamous cell carcinoma.  The examiner then noted that the Veteran's skin condition is not a listed skin disorder related to herbicide agent exposure.

Initially, the Board notes that the examiner did not explain the importance of the finding that the Veteran's skin condition is not among the delineated diseases associated with herbicide agent exposure.  The Board notes that service connection for claimed residuals of exposure to herbicides may be established with evidence of actual causation.  See Stefl v. Nicholson, 21 Vet. App. 120 (2007) (holding that the availability of presumptive service connection for some conditions based on exposure to an herbicide agent does not preclude direct service connection for other conditions based on exposure to an herbicide agent).  Additionally, since the April 2013 VA examination, the Veteran has stated that he had the skin lesions on his scalp for many years before his diagnosis.  He also stated that his skin lesions are secondary to his primary service-connected condition.  See October 2014 correspondence.  Further, new skin lesions have developed on the Veteran's scalp and ears.  See January 2015 VA treatment record; March 2015 VA treatment record.  However, the examiner does not address the aforementioned.  Therefore, on remand a new opinion should be obtained to address the above issues.

Finally, on remand, the AOJ should verify the Veteran's service and obtain his complete personnel records.  In this regard, the Board notes that a November 1981 military personnel record lists the Veteran's service dates from January 1958 to December 1959, January 1960 to December 1970, and from August 1971 to March 1981; however, the DD Form 214's of record do not cover the period of service from January 1960 to November 1964. 

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  Expedited handling is requested.)

1.  The AOJ should request that the Veteran provide the names and addresses of any and all health care providers who have provided treatment for his skin cancer.  After acquiring this information and obtaining any necessary authorization, the AOJ should obtain and associate these records with the claims file.

The AOJ should also secure any outstanding VA treatment records.

2.  Associate with the record all outstanding available service personnel records, to include outstanding DD Form(s) 214, to include the period from January 1960 to November 1964.

3.  The Veteran should be afforded a VA examination to determine the nature and etiology of any skin cancer.  Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.

The examiner is requested to review all pertinent records associated with the claims file, including the Veteran's service treatment records, service personnel records, post-service medical records, and lay assertions.

Following review of the record, the examiner should opine as to whether it is at least as likely as not (a 50 percent probability or more) that the Veteran currently has skin cancer that manifested in service or is otherwise causally or etiologically related to his military service, to include exposure to herbicide agents.  

As the previous examiner did not, the examiner should explain how squamous cell carcinoma develops and discuss the effect that an herbicide agent would have on the development of that disability.  The examiner should also be sure to address the Veteran's contention that he had the skin lesions long before a diagnosis.

The examiner should also provide an opinion as to whether it is at least likely as not (a 50 percent probability or more) that the Veteran's squamous cell carcinoma was caused or aggravated by any of the Veteran's service-connected disabilities.

It should be noted that the Veteran is competent to attest to factual matters of which he had first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the Veteran, the examiner should provide a fully reasoned explanation.

(The term "at least as likely as not" does not mean within the realm of medical possibility, but rather that the medical evidence both for and against a certain conclusion is so evenly divided that it is as medically sound to find in favor of such a conclusion as it is to find against it.)

A clear rationale for all opinions must be provided and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.

4.  In the event that the Veteran does not report for the scheduled examinations, documentation should be obtained which shows that notice scheduling the examination was sent to his last known address.  It should also be indicated whether any notice sent was returned as undeliverable.

5.  The AOJ should review the claims file and ensure that the foregoing development actions have been conducted and completed. 

6.  After completing these actions, the AOJ should conduct any other development as may be indicated by a response received as a consequence of the actions taken in the preceding paragraphs. 

7.  When the development has been completed, the case should be reviewed by the AOJ on the basis of additional evidence.  If the benefits sought are not granted, the Veteran and his representative should be furnished a SSOC and be afforded a reasonable opportunity to respond before the record is returned to the Board for further review.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
YVETTE R. WHITE
Veterans Law Judge, Board of Veterans' Appeals




Department of Veterans Affairs


